                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ARIELLE Y. MILLER,                               §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-19-1539
                                                 §
TARGET CORPORATION, et al.,                      §
                                                 §
       Defendants.                               §

                                             ORDER

       Pending before the court is a memorandum and recommendation by Magistrate Judge Nancy

K. Johnson (“M&R”). Dkt. 16. The M&R recommends denying plaintiff Arielle Miller’s motion

to remand (Dkt. 10) if defendant Target Corporation (“Target”) can supplement its notice of removal

with a copy of the state court docket sheet. Id. at 6. Target has complied with that requirement.

Dkt. 17-1.

       Objections to the M&R were due on July 30, 2019, but no objections have been filed to date.

See Dkt. 16. “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” See Fed. R. Civ. P.

72(b), Advisory Comm. Note (1983). The court, having reviewed the motion, M&R, and applicable

law, and having received no objections, finds no clear error. Thus, the court ADOPTS IN FULL the

M&R (Dkt. 16). For the reasons stated in the M&R, Miller’s motion to remand (Dkt. 10) is

DENIED.

       Signed at Houston, Texas on August 1, 2019.




                                              ___________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge
